Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-20-00067-CV

                                          IN RE MARTY, INC.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: February 5, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 30, 2020, relator filed a petition for writ of mandamus and a motion for stay of

the underlying proceedings pending final resolution of the petition for writ of mandamus.

Mandamus is an extraordinary remedy, available only when the relator can show (1) the trial court

clearly abused its discretion or violated a duty imposed by law; and (2) there is no adequate remedy

by way of appeal. Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

After considering the petition and the record, this court concludes relator did not show it is entitled

to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP.

P. 52.8(a). Relator’s motion for temporary relief is denied as moot.

                                                       PER CURIAM



1
  This proceeding arises out of Cause No. 2017CI03051, styled Myron L. Evans v. Marty Inc., pending in the 73rd
Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr. presiding.